PaDETAILED ACTION
The instant action is in response to application 6 January 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected to for not being descriptive.  Please emphasize the claimed capacitor balancing and average current direction control.  
The specification is objected to for the following informalities:
¶2 “Current/Direct Current (DC/DC) converter and a related DC/DC converter” should be “isolated Direct Current/Direct Current (DC/DC) converter and a related DC/DC converter”
¶3 “unbalancing,” should be “unbalanced;”
¶6 “is used to adjust” should be “adjusts”.  35 USC 112(a) requires the specification to be concise.
¶7/¶8 are run on sentences and not grammatically correct.  Applicant is cordially reminded that they are only limited to one period in the claims.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-6, 11-17 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Li et als “Flying Capacitor Hybrid LLC Convewrter with Input Voltage Autoblance Ability for High Voltage Applications” (IEEE NPL).
As to claim 1,  Li discloses A control method of a Direct Current/Direct Current (DC/DC) converter applied to the DC/DC converter, wherein the DC/DC converter comprises a first switching circuit (Fig. 1D,, the first switching circuit comprises a first capacitor (C1) and a second capacitor (C2) coupled to a first node (node between S2, S3, C1, C2), a second terminal of the first capacitor is coupled to a second node, and a second terminal of the second capacitor is coupled to a third node (Vin- node); the first switching circuit further comprises a first bridge (S1-S2) arm coupled between the first node and the second node, and a second bridge arm (S3-S4) coupled between the first node and the third node; the first bridge arm comprises a first switch (S1) and a second switch (S2) coupled to a fourth node (Node S1, S2), and the second bridge arm comprises a third switch (S3) and a fourth switch (S4) coupled to a fifth node (node S3/S4); and the DC/DC converter further comprises a first passive network (Lss, Css) electrically connected to the fourth node and the fifth node; wherein the method comprises: outputting a first control signal, a second control signal, a third control signal and a fourth control signal to control terminals of the first switch, the second switch, the third switch and the fourth switch respectively (Fig. 4b, Vgs1-Vgs4 correspond to switches 1-4), wherein the first control signal, the second control signal, the third control signal and the fourth control signal are all a square wave signal with a preset period (See Fig. 4b), the first control signal is complementary to the second control signal, and the third control signal is complementary to the fourth control signal (see square waves, Vgs1-Vgs4 in Fig. 4b), respective corresponding desired operating states of the switches in a 1-level state comprise: 1) a corresponding desired operating state of the first switch and the third switch is an ON state (Fig. 4b, first half period); and 2) a 
Though Li explicitly discloses the case in which VC1 is greater than VC2, he does not explicitly disclose wherein VC2 is greater than VC1.  However, this is made obvious by the disclosure.  Note that Li only details S1 & S3 are conducting during the positive half cycle and S2 and S4 are conducting during the negative half cycle.  As such, the case where VC2 > VC1 is implied by the rest of the disclosure, and is perhaps implied most clearly by equation 3.  The expected advantage here would be to ensure that the capacitor voltages are balanced independent of which one has a higher voltage.
As to claim 2, Li discloses wherein the selecting, according to the difference between the first voltage and the second voltage and the direction of the average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the switches in the 1-level state to enable the voltage difference between the first capacitor and the second capacitor to be reduced comprises: if an absolute value of the difference between the first voltage and the second voltage is greater than or equal to a preset value, selecting the respective corresponding desired operating states of the switches in the 1-level state to enable the voltage difference between the first capacitor and the second capacitor to be reduced, wherein the preset value is greater than or equal to zero (a difference in absolute 
As to claim 3, Li discloses wherein the selecting, according to the difference between the first voltage and the second voltage and the direction of the average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the switches in the 1-level state comprises: if the difference between the first voltage and the second voltage is a positive value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a positive direction, selecting the corresponding desired operating state of the first switch and the third switch in the 1-level state to be an ON state and the corresponding desired operating state of the second switch and the fourth switch to be an OFF state (Li, Seciton 3A, 4b and explanation above).
As to claim 4, Li discloses wherein the selecting, according to the difference between the first voltage and the second voltage and the direction of the average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the switches in the 1-level state comprises: if the difference between the first voltage and the second voltage is a negative value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a positive direction, selecting the corresponding desired operating state of the second switch and the fourth switch in the 1-level state to be an ON state and the corresponding desired operating state of the first switch and the third switch to be an OFF state (Li, Seciton 3A, 4b and explanation above).
As to claim 5, Li teaches wherein the selecting, according to the difference between the first voltage and the second voltage and the direction of the average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the switches in the 1-level state comprises: if the difference between the first voltage and the second voltage is a positive value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a negative direction, selecting 
As to claim 6, Li discloses wherein the selecting, according to the difference between the first voltage and the second voltage and the direction of the average current from the fourth node to the first passive network in the 1-level state, the respective corresponding desired operating states of the switches in the 1-level state comprises: if the difference between the first voltage and the second voltage is a positive value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a negative direction, selecting the corresponding desired operating state of the second switch and the fourth switch in the 1-level state to be an ON state and the corresponding desired operating state of the first switch and the third switch to be an OFF state (Li, Seciton 3A, 4b and explanation above).
As to claim 11, Li makes obvious A Direct Current/Direct Current (DC/DC) converter, comprising: a first switching circuit that comprises a first capacitor, a second capacitor, a first bridge arm and a second bridge arm; wherein: the first capacitor has its first terminal coupled to a first node and its second terminal coupled to a second node; the second capacitor has its first terminal coupled to the first node and its second terminal coupled to a third node; the first bridge arm is coupled between the first node and the second node, and comprises a first switch and a second switch coupled to a fourth node; the second bridge arm is coupled between the first node and the third node, and comprises a third switch and a fourth switch coupled to a fifth node; the DC/DC converter further comprises: a first passive network electrically connected to the fourth node and the fifth node; the DC/DC converter further comprises: a control module, coupled to the first capacitor, the second capacitor, the first bridge arm and the second bridge arm, and configured to: output a first control signal, a second control signal, a third control signal and a fourth control signal to control terminals of the first switch, the second switch, the third switch and the fourth switch, wherein the first control signal, the second control signal, the third 
As to claim 12, Li discloses wherein the control signal outputting unit is specifically configured to: if an absolute value of the difference between the first voltage and the second voltage is greater than or equal to a preset value, control the first control signal, the second control signal, the third control signal and the fourth control signal according to the respective corresponding desired operating states of the first switch, the second switch, the third switch and the fourth switch in the 1-level state to enable the voltage difference between the first capacitor and the second capacitor to be reduced, wherein the preset value is greater than or equal to zero (see claim 2 above).

As to claim 14, Li discloses wherein the unit for determining the operating states of the switches is specifically configured to: if the difference between the first voltage and the second voltage is a positive value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a positive direction, select the corresponding desired operating state of the first switch and the third switch in the 1-level state to be an ON state and the corresponding desired operating state of the second switch and the fourth switch to be an OFF state (see above).
As to claim 15, Li discloses wherein the unit for determining the operating states of the switches is specifically configured to: if the difference between the first voltage and the second voltage is a positive value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a positive direction, select the corresponding desired operating state of the first switch and the third switch in the 1-level state to be an ON state and the corresponding desired operating state of the second switch and the fourth switch to be an OFF state (see above).
As to claim 16, Li discloses wherein the unit for determining the operating states of the switches is specifically configured to: if the difference between the first voltage and the second voltage is a positive value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a negative direction, select the corresponding desired operating state of the second switch and the fourth switch in the 1-level state to be an ON state 
As to claim 17, Li discloses wherein the unit for determining the operating states of the switches is specifically configured to: if the difference between the first voltage and the second voltage is a negative value and the direction of the average current from the fourth node to the first passive network in the 1-level state is a negative direction, select the corresponding desired operating state of the first switch and the third switch in the 1-level state to be an ON state and the corresponding desired operating state of the second switch and the fourth switch to be an OFF state (See above).
Claims 7-9, 18-21 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Li (IEEE NPL) in view of Ichikawa (CN 105247775).  Examiner Note: A machine translation has been provided of the foreign language document.
As to claim 7, Li does not explicitly disclose wherein the DC/DC converter is a bidirectional DC/DC converter.
Ichikawa teaches wherein the DC/DC converter is a bidirectional DC/DC converter (Fig. 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use bidirectional control as disclosed in Ichikawa to allow power to be source or sunk in either direction.  
	As to claim 8, Li in view of Ichikawa teaches the first passive network further comprises a transformer, and the DC/DC converter further comprises a second switching circuit electrically connected to a secondary winding of the transformer, the second switching circuit comprises a third capacitor and a fourth capacitor coupled to a tenth node, a second terminal of the third capacitor is coupled to an eleventh node, and a second terminal of the fourth capacitor is coupled to a twelfth node; and the second switching circuit further comprises a third bridge arm coupled between the eleventh node and the tenth node and a fourth bridge arm coupled 
	As to claim 9, Li in view of Ichikawa teaches further comprising: outputting a fifth control signal, a sixth control signal, a seventh control signal and an eighth control signal to control terminals of the fifth switch, the sixth switch, the seventh switch and the eighth switch, wherein the fifth control signal, the sixth control signal, the seventh control signal and the eighth control signal are all a square wave signal with a preset period, the fifth control signal is complementary to the sixth control signal, and the seventh control signal is complementary to the eighth control signal; respective corresponding desired operating states of the switches in the 1-level state comprise: 1) a corresponding desired operating state of the fifth switch and the seventh switch is an ON state; and 2) a corresponding desired operating state of the sixth switch and the eighth switch is an ON state; detecting a third voltage across the third capacitor and a fourth voltage across the fourth capacitor; and selecting, according to a difference between the third voltage and the fourth voltage and a direction of a current on the secondary winding in the 1-level state, the corresponding desired operating state of the switches in the 1-level state to enable the voltage difference between the third capacitor and the fourth capacitor to be reduced (this is taught by the combination.  Using the topology of Li with Ichikawa’s bidirectional converter reads on the claim). 
As to claim 18, Li does not explicitly disclose wherein the DC/DC converter is a bidirectional DC/DC converter.
Ichikawa teaches wherein the DC/DC converter is a bidirectional DC/DC converter (Fig. 20).

 	As to claim 19, Li teaches wherein the first passive network further comprises a transformer, and the DC/DC converter further comprises a second switching circuit (D1/D2) electrically connected to a secondary winding of the transformer.  
	Li does not disclose the second switching circuit comprises a third capacitor and a fourth capacitor coupled to a tenth node, a second terminal of the third capacitor is coupled to an eleventh node, and a second terminal of the fourth capacitor is coupled to a twelfth node; and the second switching circuit further comprises and a third bridge arm coupled between the eleventh node and the tenth node and a fourth bridge arm coupled between the twelfth node and the tenth node, the third bridge arm comprises a fifth switch and a sixth switch coupled to the thirteenth node, and the fourth bridge arm comprises a seventh switch and an eighth switch coupled to a fourteenth node, and the secondary winding is electrically connected to the thirteenth node and the fourteenth node.
	Ichikawa teaches a third capacitor and a fourth capacitor coupled to a tenth node, a second terminal of the third capacitor is coupled to an eleventh node, and a second terminal of the fourth capacitor is coupled to a twelfth node; and the second switching circuit further comprises and a third bridge arm coupled between the eleventh node and the tenth node and a fourth bridge arm coupled between the twelfth node and the tenth node, the third bridge arm comprises a fifth switch and a sixth switch coupled to the thirteenth node, and the fourth bridge arm comprises a seventh switch and an eighth switch coupled to a fourteenth node, and the secondary winding is electrically connected to the thirteenth node and the fourteenth node (See Fig. 20).

	As to claim 20, Li in view of Ichikawa teaches wherein the control module is configured to output a fifth control signal, a sixth control signal, a seventh control signal and an eighth control signal to control terminals of the fifth switch, the sixth switch, the seventh switch and the eighth switch, wherein the fifth control signal, the sixth control signal, the seventh control signal and the eighth control signal are all a square wave signal with a preset period, and the fifth control signal is complementary to the sixth control signal, and the seventh control signal is complementary to the eighth control signal; respective corresponding desired operating states of the switches in the 1-level state comprise: 1) a corresponding desired operating state of the fifth switch and the seventh switch is an ON state; and 2) a corresponding desired operating state of the sixth switch and the eighth switch is an ON state; the control module is configured to control the fifth control signal, the sixth control signal, the seventh control signal and the eighth control signal to enable the voltage difference between the third capacitor and the fourth capacitor to be reduced  (this is taught by the combination.  Using the topology of Li with Ichikawa’s bidirectional converter reads on the claim).
	As to claim 21, Li in view of Ichikawa teaches wherein the control module is further configured to: detect a third voltage across the third capacitor and a fourth voltage across the fourth capacitor; select, according to a difference between the third voltage and the fourth voltage and a direction of a current on the secondary winding in a 1-level state, the respective corresponding desired operating states of the switches in the 1-level state; and control the fifth control signal, the sixth control signal, the seventh control signal and the eighth control signal according to the respective corresponding desired operating states of the switches to enable the voltage difference between the third capacitor and the fourth capacitor to be reduced (this is ..
Claims 10, 22 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Li (IEEE NPL) in view of Ye (US 2017/0063251).
As to claim 10, Li does not explicitly disclose wherein the first switching circuit has a modulation mode comprising: any one or a combination of 0/1 2-level modulation, 1/2 2-level modulation, or 0/1/2 3-level modulation.
Ye teaches wherein the first switching circuit has a modulation mode comprising: any one or a combination of 0/1 2-level modulation, 1/2 2-level modulation, or 0/1/2 3-level modulation (¶52 “. The primary side inverter 402 is configured as a multi-level half-bridge inverter. One of ordinary skill in the art would recognize that any multi-level half-bridge inverters, such as a three-level, five-level, or seven-level inverter, may be used as the primary side inverter 402.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li to use multilevel modulation as disclosed in Ye to decrease the stress across individual switches.  
As to claim 22, Li does not explicitly disclose wherein the first switching circuit has a modulation mode comprising: any one or a combination of 0/1 2-level modulation, 1/2 2-level modulation, or 0/1/2 3-level modulation.
Ye teaches wherein the first switching circuit has a modulation mode comprising: any one or a combination of 0/1 2-level modulation, 1/2 2-level modulation, or 0/1/2 3-level modulation (¶52 “. The primary side inverter 402 is configured as a multi-level half-bridge inverter. One of ordinary skill in the art would recognize that any multi-level half-bridge inverters, such as a three-level, five-level, or seven-level inverter, may be used as the primary side inverter 402.”).

Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/PETER M NOVAK/Primary Examiner, Art Unit 2839